                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       86 Chambers Street
                                                       New York, New York 10007



                                                         March 10, 2020

BY ECF
The Honorable Lewis J. Liman
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re: Ian MacDougall v. U.S. Department of Justice, No. 20-CV-1574

Dear Judge Liman:

        Pursuant to your February 28, 2020 order (Dkt. 4), I write on behalf of the parties in
advance of the initial pretrial conference scheduled for March 17, 2020 at 3:15 p.m. in the above
case. Ian MacDougall filed this action pursuant to the Freedom of Information Act (“FOIA”), 5
U.S.C. § 552, seeking the release of certain documents by the Department of Justice’s Justice
Management Division (“JMD”). Specifically, MacDougall seeks records about real property
subject to forfeiture in the Consolidated Asset Tracking System (the “FOIA Request”).

        The parties have conferred and JMD is in the process of determining the amount of time it
will need to process the FOIA Request, and expects that it will be able to propose a schedule for
JMD to respond to the FOIA Request to plaintiff by April 10, 2020. Accordingly, the parties
respectfully request that the initial conference be adjourned until after that date, at which time the
parties will have a better sense of the scope of any motion practice that may be necessary.

        In addition, as with most FOIA matters, the parties anticipate that any legal issues arising
from the agency’s position or production will be resolved through cross-motions for summary
judgment without discovery. See, e.g., Wood v. FBI, 432 F.3d 78, 85 (2d Cir. 2005); Carney v.
U.S. Dep’t of Justice, 19 F.3d 807, 812-13 (2d Cir. 1994). Accordingly, the parties respectfully
request that they not be required to submit the proposed case management plan and scheduling
order required by the Court’s Individual Practices in Civil Cases. Instead, the parties propose they
submit a joint letter to the Court by April 10, 2020 advising the status of the case and, if necessary,
proposing a briefing schedule for summary judgment motions.

                                                         Respectfully submitted,

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney

                                                   By:    /s/ Melissa A. Childs
                                                         MELISSA A. CHILDS
